Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/09/2022 ("03-09-22 OA"), the Applicant amended claims 1, 2, 3 and 9, canceled claims 5-8 and previously-withdrawn claims 10 and 11 and amended the title on 05/11/2022 ("05-11-22 Response").
Currently, claims 1-4 and 9 are pending. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 03-09-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 112(b) rejection of claims 1-9 set forth starting on page 3 of the 03-09-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2 and 9 as being anticipated by Cho set forth starting on page 5 of the 03-09-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 6-9 as being anticipated by '525 set forth starting on page 8 of the 03-09-22 OA.


Allowable Subject Matter
Claims 1-4 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
wherein the array substrate comprises a base substrate, spaced signal traces disposed on the base substrate and located in the shadow region, and a film layer formed on the base substrate, and the film layer is located in the predetermined film-forming region and the shadow region, and
the groove is arranged to avoid the signal traces, and there is a difference in level between the film layer disposed in the groove and other portions of the film layer, the film layer is disconnected at an edge of the groove.
Claims 2-4 are allowed, because they depend from the allowed independent claim 1.

Independent claim 9 is allowed, because it refers to the allowed independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        13 May 2022